Title: To Thomas Jefferson from William Champe Carter, 5 June [1795]
From: Carter, William Champe
To: Jefferson, Thomas



Dear Sir
June 5th. [1795]

Having occasion to negotiate a draft of yours immediately I have found a difficulty in the business proceeding from the large amount of each bill. I have therefore sent the enclosed which (shou’d it equally suit your convenience) I will thank you to divide into six equal parts. With the greatest respect I am Dear Sir yr Ob Sert

William Champe Carter

